99 F.3d 1130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nsonsa KISALA, Plaintiff-Appellant,v.High's DAIRIES, Incorporated, d/b/a East Coast Ice Cream,Defendant-Appellee.
No. 96-1322.
United States Court of Appeals, Fourth Circuit.
Submitted:  August 30, 1996.Decided:  October 30, 1996.

Nsonsa Kisala, Appellant Pro Se.  Matthew William Oakey, Thomas N. Biddison, Jr., GALLAGHER, EVELIUS & JONES, Baltimore, MD, for Appellee.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Nsonsa Kisala appeals from the district court order granting summary judgment to the Defendant in his employment discrimination action alleging constructive discharge based on race, national origin, and the exercise of constitutional rights, and unequal pay based on race and national origin.  He also argues that the district court's grant of summary judgment prior to resolution of an outstanding motion to compel discovery constitutes a denial of due process.  The Defendant argues that contrary to Kisala's assertion, he did not resign, but rather was terminated for poor performance and inability to function with his co-workers.  The district court accepted the Defendant's version of termination and examined Kisala's claim as one of discriminatory discharge.  We have considered both versions of Kisala's departure, reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm the district court's grant of summary judgment as to his claims of discharge, constructive or otherwise, based on race and national origin.


2
Turning to the remaining claims of constructive discharge for the exercise of constitutional rights and unequal pay based on race in violation of Title VII, we again find that Kisala has failed to establish a prima facie case.  Finally, we find that any error which may have occurred in the grant of summary judgment prior to the resolution of Kisala's motion to compel discovery was harmless and does not warrant reversal.


3
Accordingly, we affirm the district court's grant of summary judgment in favor of the Defendant.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED